  Case 1:21-cv-00955-RGA Document 7 Filed 07/29/21 Page 1 of 1 PageID #: 77




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 INVINCIBLE IP LLC,                               )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )    C.A. No. 21-955-RGA
                                                  )
 NUTANIX, INC.,                                   )
                                                  )
                Defendant.                        )

             STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

       IT IS HEREBY STIPULATED AND AGREED by Plaintiff Invincible IP, LLC

(“Plaintiff”) and Defendant Nutanix, Inc. (“Defendant”), subject to the approval of the Court,

that the time for Defendant to answer, move or otherwise respond to Plaintiff’s Complaint (D.I.

1) is extended to October 1, 2021.


 GAWTHROP GREENWOOD, PC                               POTTER ANDERSON & CORROON LLP


 By: /s/ David W. deBruin                             By: /s/ Philip A. Rovner
     David W. deBruin, Esq. (#4846)                         Philip A. Rovner (#3215)
     3711 Kennett Pike, Suite 100                           Jonathan A. Choa (#5319)
     Wilmington, DE 19807                                    P.O. Box 951
     302-777-5353                                            Wilmington, DE 19899
     ddebruin@gawthrop.com                                   (302) 984-6000
                                                            provner@potteranderson.com
 Attorneys for Plaintiff                                    jchoa@potteranderson.com

 Dated: July 29, 2021                                 Attorneys for Defendant



               SO ORDERED on this _____ day of July 2021.


                                                           ________________________________
                                                                        U.S.D.J.
